EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicants’ representative, ROBERT DAVID POINTER, on 03/03/2021.

The application has been amended as follows: 

1.	(Currently Amended) A non-transitory computer-readable medium storing machine readable instructions that, when executed by a processor of a computing device, cause the computing device to at least:
obtain a first request to share a document, wherein the first request is initiated on behalf of a user account;


in response to the first request, extract a document layout and a document structure from the document, the document layout defining a visual layout of content of the document and the document structure defining a logical structure of the content of the document; 
each image of the plurality of images correspond to a respective portion of the document;
identify a compliance rule associated with at least one of the user account or the document, wherein the compliance rule specifies applying a first security restriction to a first document representation in an instance of the document being accessed from within a first network, and the compliance rule specifies applying a second security restriction to a second document representation in an instance of the document being accessed by a second network which is outside of the first network;
determine that the first request is associated a destination from the second network;
receive a second request from a client device for a portion of the document, wherein the client device is associated with the destination; 
generate the second document representation of the document according to the second security restriction based on the determination that the destination from the second network, wherein the second document representation is based on the document layout and the document structure and further based on the portion of the document that is requested by the client device, the second document representation comprising at least one image of the plurality of images corresponding to the portion of the document; and
transmit a reference to the second document representation to the destination.

2.	(Previously Presented) The non-transitory computer-readable medium of claim 1, wherein the second security restriction associates a browser representation of the second document representation with a cascading style sheet, the cascading style sheet having a print layout varying from a screen layout that restricts printing of the content of the document.

3.	(Original) The non-transitory computer-readable medium of claim 2, wherein the print layout hides or obfuscates textual content associated with the content of the document.

4.	(Previously Presented) The non-transitory computer-readable medium of claim 1, further storing machine readable instructions that, when executed by the processor of the computing device, further cause the computing device to at least: 
insert into the second document representation client-side code executable by a browser, wherein the client-side code comprises machine-readable instructions that cause the browser to restrict a copy or a cut capability of a browser. 

5.	(Original) The non-transitory computer-readable medium of claim 4, wherein the client-side code comprises a scripting language interpreted by the browser.

6.	(Previously Presented) The non-transitory computer-readable medium of claim 1, further storing machine readable instructions that, when executed by the processor of the computing device, further cause the computing device to at least: 
generate a watermark layer that comprises a unique watermark; and
overlay the watermark layer onto the content of the document in a browser representation.

7.	(Currently Amended) A system, comprising:
a computing device comprising a processor and a memory; and
machine readable instructions stored in the memory that, when executed by the processor, cause the processor to at least:
obtain a first request to share a document initiated on behalf of a user corresponding to a user account in an enterprise;
in response to the first request, identify a document layout and a document structure from the document, the document layout defining a visual layout of content of the document and the document structure defining a logical structure of the content of the document;

convert the document to a plurality of images based on the document layout and the document structure, wherein individual ones of the plurality of images correspond to a respective portion of the document;
identify a compliance rule associated with at least one of the user account or the document, wherein the compliance rule specifies applying a first security restriction to a first document representation in an instance of the document being accessed from within a first network, and the compliance rule specifies applying a second security restriction to a second document representation in an instance of the document being accessed by a second network which is outside of the first network;
determine that the first request is associated a destination from the second network;

receive a second request from a client device for a portion of the document, wherein the client device is associated with the destination; 
generate the second document representation of the document according to the second security restriction in response to the determination that the destination from the second network, the second document representation being based on the document layout and the document structure and further based on the portion of the document that is requested by the client device, the second document representation comprising an image of the plurality of images corresponding to the portion of the document; and 


8.	(Previously Presented) The system of claim 7, wherein the second document representation further comprises client-side code that, when executed by a corresponding client device, causes the corresponding client device to transmit to the computing device the second request indicating the portion of the document to be placed within the second document representation.

9.	(Previously Presented) The system of claim 8, wherein the image is a first image and the machine readable instructions that cause the computing device to generate the second document representation further comprise additional machine readable instructions stored in the memory that, when executed by the processor, cause the processor to at least:
identify at least a portion of the document;
generate the first image representing a requested page of a body of the document;
generate a second image corresponding to a header of the document and a footer of the document; and
wherein the client-side code, when executed by the corresponding client device, further causes the corresponding client device to request another image corresponding to another requested page of the body of the document in response to a user navigation to another portion of the document.

10.	(Previously Presented) The system of claim 7, wherein the second document representation further comprises hypertext markup language (HTML) elements that facilitate rendering of two-dimensional graphics within a user interface of a client device rendering the second document representation.



12.	(Original) The system of claim 11, wherein the at least one canvas element specifies at least one font associated with the document.

13.	(Previously Presented) The system of claim 7, wherein the second security restriction comprises client-side code restricting a copy function or a cut function of a browser rendering the second document representation.

14.	(Cancelled) 

15.	(Currently Amended) A method, comprising:
obtaining, in at least one computing device, a first request to share a document initiated on behalf of a user corresponding to a user account in an enterprise, the document being stored in a document file format;
in response to the first request, extracting, by the at least one computing device, a platform-independent representation of the document defining a visual layout of content of the document and a logical structure of the content of the document;
converting, by the at least one computing device, the document to a plurality of images based on the visual layout of content of the document and the logical structure of the content of the document, wherein individual ones of the plurality of images correspond to a respective portion of the document;
identifying, by the at least one computing device, a compliance rule associated with at least one of the user account or the document, wherein the compliance rule specifies applying a first security restriction to a first document representation in an instance of the document being accessed from within a first network, and the compliance rule specifies applying a second security restriction to a second document representation in an instance of the document being accessed by a second network which is outside of the first network;


determining, by the at least one computing device, that the first request is associated a destination from the second network;
receiving, by the at least one computing device, a second request from a client device for a portion of the document, wherein the client device is associated with the destination; 
generating, by the at least one computing device, the second document representation of the document according to the second security restriction based on the determination that the destination is accessing the document from the second network, wherein the second document representation is further based on the visual layout of the document and the logical structure of the document and based on the portion of the document that is requested by the client device, and at least one image of the plurality of images corresponding to the portion of the document; and
transmitting, from the at least one computing device, a reference of the second document representation to the destination specified by the request to share the document.

16.	(Previously Presented) The method of claim 15, wherein the second security restriction comprises a watermark layer overlaid onto the content of at least a portion of the document in the second 

17.	(Previously Presented) The method of claim 15, wherein the second document representation comprises at least one of: a plain text version of the document, a browser specific version of the document, or an extensible markup language (XML) document object model (DOM) representing the content of the document. 

18.	(Previously Presented) The method of claim 15, wherein the second document representation comprises client-side code comprising machine-readable instructions that cause an application rendering the second document representation to request a portion of the document being displayed by the application, wherein a remainder of the document is stored remotely from the application rendering the second document representation.

19.	(Previously Presented) The method of claim 15, wherein generating the second document representation further comprises redacting, by the at least one computing device, certain content in the document.

20.	(Previously Presented) The method of claim 19, wherein redacting the certain content comprises redacting text matching a particular regular expression.

21.	(Cancelled) 



Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate a second document representation of a document is generated according to second security restriction based on a determination that a destination is accessible from a second network, wherein the second document representation is based on a document layout and a document structure and a portion of the document that is requested by a client device, the second document representation comprising at least one image of a plurality of images corresponding to the portion of the document and a reference to the second document representation is transmitted to the destination (i.e., generate the second document representation of the document according to the second security restriction based on the determination that the destination is accessible from the second network, wherein the second document representation is based on the document layout and the document structure and further based on the portion of the document that is requested by the client device, the second document representation comprising at least one image of the plurality of images corresponding to the portion of the document; and transmit a reference to the second document representation to the destination) as recited in claims 1, 7 & 15. Thus, claims 1, 7 & 15 are allowed. Dependent claims 2-6, 8-13, 16-20 & 22 are allowed at least by virtue of their dependencies from claims 1, 7 & 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
























Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        March 4, 2021